Order entered August 4, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01577-CV

                               WAYNE A. RAND, Appellant

                                              V.

                          DOROTHY DENNISE RAND, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-1306590

                                          ORDER
       We GRANT appellant’s “notice of extension request and notice of cause for extension”

and ORDER appellant to file his brief no later than September 3, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE